Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 24, 2021 and June 30, 20201 has been accepted and entered.
Allowable Subject Matter
Claims 1, 9, 10, 13-19, 21, 22 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record specifies or makes obvious a fluidic cell for use in analyzing a property of fluids comprising:
Wherein the cell window has a reflective surface in contact with the fluid and has a first port transmissive to an optical beam for entering the optical beam into the flow channel at an angle other than normal incidence,
And wherein the cell back side surface is coated with a film semi-reflective to the optical beam, such that the optical beam is reflected back and forth in the flow channel and a portion of the optical beam is transmitted through the cell back side surface at each reflection, forming multiple optical beams exiting the fluidic cell through the cell back side surface for measurement by a detector, in combination with the other claimed elements.
Regarding claims 9, 10, 13-19, the allowable subject matter was disclosed in a prior office action dated June 26, 2019 and September 3, 2020.
The balance of claims are allowable for the above stated reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884